— In an action, pursuant to paragraph 4 of section 71 of the State Rent and Eviction Regulations, to recover treble damages for wrongful eviction, the defendants appeal from an order of the Supreme Court, Westchester County, entered March 12, 1964, which granted plaintiff’s motion for summary judgment and directed an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion, triable issues of fact are presented: (1) as to the defendants’ good faith in securing plaintiff’s eviction; and (2) as to whether there was good cause for the reletting of the premises to a third person within one year after plaintiff had removed therefrom (Kauffman S' Sons Saddlery Co. v. Miller, 298 N. Y. 38; Pirone v. Zora Realty Co., 275 App. Div. 651; United Dye Works v. Scifo, 190 Mise. 959; Kelly v. Pecca/relli, 89 N. Y. S. 2d 142). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.